Exhibit 10.3


ASHLAND GLOBAL HOLDINGS INC.


DEFERRED COMPENSATION PLAN FOR EMPLOYEES
(Amended and Restated Effective as of January 1, 2017)















--------------------------------------------------------------------------------









ASHLAND GLOBAL HOLDINGS INC.
DEFERRED COMPENSATION PLAN FOR EMPLOYEES
(Amended and Restated Effective as of January 1, 2017)


WHEREAS, the Ashland Inc. Deferred Compensation Plan for Employees (2005) was
approved by the Board of Directors of Ashland Inc. on November 4, 2004 to be
effective January 1, 2005;
WHEREAS, the Plan as approved and effective reserved the right to amend it;
WHEREAS, the right to amend the Plan was exercised on April 21, 2005 by Ashland
Inc. amending and restating the Plan effective January 1, 2005 and further
amending the Plan on October 28, 2005 effective January 1, 2005, and amending
and restating the Plan on October 7, 2008, effective January 1, 2005;
WHEREAS, in connection with the Valvoline Spin-Off, Ashland Inc. was converted
into Ashland LLC, a limited liability company, and the shareholders of Ashland
Inc. exchanged their shares of Ashland Inc. stock for shares of Ashland Global
Holdings Inc. and Ashland Global Holdings Inc. became the sponsor of the Plan;
WHEREAS, Ashland Global Holdings Inc. desires to exercise the right to amend the
Plan and thereby institute the third amendment and restatement of the Plan;
NOW, THEREFORE, effective January 1, 2017, except as otherwise provided herein,
the Plan is amended and restated as follows:
1.
PURPOSE

The Plan is maintained primarily for the purpose of providing an opportunity to
defer compensation for retirement or other future purposes to a select group of
management or highly compensated employees (including former employees that met
these criteria when employed). The obligations of the Company hereunder
constitute a mere promise to make the payments provided for in this Plan. No
employee, his or her spouse or the estate of either of them shall have, by
reason of this Plan, any right, title or interest of any kind in or to any
property of the Company. To the extent any Participant has a right to receive
payments from the Company under this Plan, such right shall be no greater than
the right of any unsecured general creditor of the Company.
2.
DEFINITIONS

The following definitions shall be applicable throughout the Plan:
(a)    “Accounting Date” means the Business Day on which a calculation
concerning a Participant’s Compensation Account is performed, or as otherwise
defined by the Committee or the Company.





--------------------------------------------------------------------------------




(b)    “Beneficiary” means the estate of a deceased Participant.
(c)    “Board” means the Board of Directors of Ashland Global Holdings Inc.
(d)    “Business Day” means a day on which the New York Stock Exchange is open
for trading activity.
(e)    “Change in Control” shall be deemed to have occurred if:
1.
there shall be consummated (A) any consolidation or merger of Ashland Global
Holdings Inc. (a “Business Combination”), other than a consolidation or merger
of Ashland Global Holdings Inc. into or with a direct or indirect wholly-owned
subsidiary, as a result of which the shareholders of Ashland Global Holdings
Inc. own (directly or indirectly), immediately after the Business Combination,
less than fifty percent (50%) of the then outstanding shares of common stock
that are entitled to vote generally for the election of directors of the
corporation resulting from such Business Combination, or pursuant to which
shares of Ashland Global Holdings Inc.’s Common Stock would be converted into
cash, securities or other property, other than a Business Combination in which
the holders of Ashland Global Holdings Inc.’s Common Stock immediately prior to
the Business Combination have substantially the same proportionate ownership of
common stock of the surviving corporation immediately after the Business
Combination, or (B) any sale, lease, exchange or transfer (in one transaction or
a series of related transactions) of all or substantially all the assets of
Ashland Global Holdings Inc., provided, however, that no sale, lease, exchange
or other transfer of all or substantially all the assets of Ashland Global
Holdings Inc. shall be deemed to occur unless assets constituting at least
eighty percent (80%) of the total assets of Ashland Global Holdings Inc. are
transferred pursuant to such sale, lease, exchange or other transfer;

2.
the shareholders of Ashland Global Holdings Inc. shall approve any plan or
proposal for the liquidation or dissolution of Ashland Global Holdings Inc.;

3.
any Person shall become the Beneficial Owner of securities of Ashland Global
Holdings Inc. representing twenty percent (20%) or more of the combined voting
power of Ashland Global Holdings Inc.’s then outstanding securities ordinarily
(and apart from rights accruing in special circumstances) having the right to
vote in the election of directors, as a result of a tender or exchange offer,
open market purchases, privately-negotiated purchases or otherwise, without the
approval of the Board; or

4.
at any time during a period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board shall cease for any reason to
constitute at least a majority thereof, unless the election or the nomination
for election by Ashland Global Holdings Inc.’s shareholders of each new



Ashland DCP Employees    - 2 -



--------------------------------------------------------------------------------




director during such two- (2-) year period was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who were directors at the
beginning of such two- (2-) year period.
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of (1) the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Common Stock of Ashland Global Holdings Inc. immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in an entity which owns all or substantially all of the
assets of Ashland Global Holdings Inc. immediately following such transaction or
series of transactions, (2) the repurchase by Ashland Global Holdings Inc. of
outstanding shares of Common Stock or other securities pursuant to a tender or
exchange offer or (3) the Valvoline Spin-Off.
(f)    “Code” means the Internal Revenue Code of 1986, as amended.
(g)    “Committee” means the Personnel and Compensation Committee of the Board
or its designee.
(h)    “Common Stock” means the common stock, $.01 par value, of Ashland Global
Holdings Inc.
(i)    “Common Stock Fund” means that hypothetical investment option, approved
by the Committee, in which a Participant’s Compensation Account may be deemed to
be invested and may earn income based on a hypothetical investment in Common
Stock.
(j)    “Company” means Ashland Global Holdings Inc. (as successor Plan sponsor
to Ashland Inc.) and any successor thereto.
(k)    “Compensation” means any employee compensation determined by the
Committee or the Company to be properly deferrable under the Plan.
(l)    “Compensation Account(s)” means the Deferral Account (also known as the
Retirement Account), the In-Service Account (also known as the Flexible
Distribution Account(s)), the Excess Plan Account and/or the SERP Account.
(m)    “Corporate Human Resources” means the Corporate Human Resources
Department of the Company.
(n)    “Credit Date” means the date Compensation otherwise would have been paid
to the Participant if such Compensation was not Deferred Compensation.
(o)    “Deferral Account” also known as “Retirement Account” means the
account(s), established annually as determined by the Committee or the Company,
described in Section 9(a) to which the Participant’s Deferred Compensation is
credited and from which distributions are made.
(p)     “Deferred Compensation” means the Compensation the Participant elects to
defer pursuant to the Plan, which is credited to the Participant’s Compensation
Account(s).


Ashland DCP Employees    - 3 -



--------------------------------------------------------------------------------




(q)    “Disability” means that a Participant is unable to engage in any
substantial gainful activity because of a medically determinable physical or
mental impairment that is expected to result in death or last for a continuous
period of twelve (12) or more months. Corporate Human Resources or its delegate
shall determine whether a Participant has incurred a Disability.
(r)    “Election” means a Participant’s delivery of a notice of election to
defer payment of all or a portion of his or her Compensation under the terms of
the Plan. Such notice shall also include instructions specifying the time(s) the
Deferred Compensation will be paid and the form (i.e., lump sum or installments)
in which it will be paid. Such Elections may be annual or evergreen (as
determined by the Committee or the Company), and shall comply with Code section
409A to the extent applicable, and be irrevocable except as otherwise provided
in the Plan or pursuant to Treasury guidance. Elections shall be in the form,
and made and delivered, as prescribed by the Committee or the Company.
(s)    “Employee” means a full-time, regular salaried employee (which term shall
be deemed to include officers) of the Company and its present and future Related
Entities.
(t)    "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.
(u)    "Exchange Act" means the Securities Exchange Act of 1934, as amended.
(v)    “Excess Payments” means payments made to a Participant pursuant to the
Plan and the Excess Plan. These are amounts that a Participant deferred from the
Excess Plan to this Plan which were transferred to this Plan at a time when the
amounts were payable under the Excess Plan and held in an Excess Plan Account
for the Participant.
(w)    “Excess Plan” means the Ashland Inc. Nonqualified Excess Benefit Pension
Plan transferred by Ashland Inc. to, and assumed by, Valvoline LLC effective as
of September 1, 2016, as it now exists or as it may hereafter be amended.
(x)    “Fair Market Value” means the price of a share of Common Stock, as
reported on the Composite Tape for New York Stock Exchange issues on the date
and at the time designated by the Company.
(y)    “In-Service Account(s)” also known as “Flexible Distribution Account(s)”
means the account(s), established annually as determined by the Committee or the
Company, described in Section 9(b) to which the Participant’s Deferred
Compensation is credited and from which distributions are made.
(z)    “Participant” means an Employee who is a highly-compensated or management
employee selected to participate in the Plan and who has elected to defer
payment of all or a portion of his or her Compensation under the Plan or who
otherwise has a Compensation Account in the Plan.


Ashland DCP Employees    - 4 -



--------------------------------------------------------------------------------




(aa)    “Performance-Based Compensation” means Compensation that meets
requirements specified by the Secretary of the Treasury, including Treasury
Regulation section 1.409A-1(e). Performance-Based Compensation will include the
attributes that it is variable, contingent on the satisfaction of
pre-established metrics and is not readily ascertainable at the time of the
Election to defer such compensation under Section 8(b).
(bb)    “Plan” means this Ashland Global Holdings Inc. Deferred Compensation
Plan for Employees (Amended and Restated Effective January 1, 2017) as it now
exists or as it may hereafter be amended.
(cc)    “Plan Year” means the calendar year.
(dd)    “Related Entities” means (a) any corporation that is a member of a
“controlled group of corporations” as defined in Code section 414(b) that
includes the Company, and (b) any trade or business that is under “common
control” as defined in Code section 414(c) that includes the Company.
(ee)     “Secretary of the Treasury” or “Treasury” means the United States
Department of Treasury.
(ff)    “Separation from Service” or “Termination” means a termination from
employment resulting in a cessation of performing active service for the Company
and the Related Entities. An Employee is considered to incur a Separation from
Service on the date the Employee terminates employment with the Company and the
Related Entities or when it is reasonably anticipated that the Employee’s
services to the Company and the Related Entities will permanently decrease to
twenty percent (20%) or less of the average amount of services performed for the
Company during the immediately preceding thirty-six (36) month period (or period
of total employment if less than thirty-six (36) months). Notwithstanding
anything in the foregoing to the contrary, a Separation from Service does not
occur as a result of military leave, sick leave or other bona fide leave of
absence not exceeding six (6) months or the period during which the Employee
retains a right to reemployment.
(gg)    “SERP” means the Amended and Restated Ashland Inc. Supplemental Early
Retirement Plan for Certain Employees transferred by Ashland Inc. to, and
assumed by, Valvoline LLC effective as of September 1, 2016, as it now exists or
as it may hereafter be amended..
(hh)    “Specified Employee” means, for a particular Plan Year, any Employee who
was at anytime during the twelve (12) months ending on the December 31 preceding
the start of the particular Plan Year (the Specified Employee identification
date) classified on the records of the Company as a “specified employee” within
the meaning of Code section 409A(a)(2)(B)(i) and Treasury Regulation section
1.409A-1(i). Such an Employee shall be classified as a Specified Employee as of
January 1 of the particular Plan Year (the Specified Employee effective date)
and shall remain classified as such for the entirety of such Plan Year.
Notwithstanding anything to the contrary, no more than two hundred (200)
Employees may be classified as Specified Employees for any Plan Year. Unless
otherwise provided in the particular document, this definition of Specified


Ashland DCP Employees    - 5 -



--------------------------------------------------------------------------------




Employee shall apply to all plans, programs, contracts, agreements and other
arrangements maintained by the Company and the Related Entities that are subject
to Code section 409A.
(ii)    “Stock Unit(s)” means the share equivalents credited to the Common Stock
Fund of a Participant’s Compensation Account pursuant to Section 6.
(jj)    “Unforeseeable Emergency” means a severe financial hardship of a
Participant (that cannot be alleviated by compensation or reimbursement received
insurance companies or otherwise as provided in Treasury Regulation Section
1.409A-3(i)(3)) because of (i) an illness or accident of the Participant, the
Participant’s spouse or dependent (as defined in Code section 152(a)); (ii) a
loss of the Participant’s property due to casualty; or (iii) such other similar
extraordinary unforeseeable circumstances because of events beyond the control
of the Participant. Corporate Human Resources or its delegate shall determine
whether a Participant has incurred an Unforeseeable Emergency.
(kk)    “Valvoline Spin-Off” means the transaction or series of transactions
initially approved by the board of directors of Ashland Inc. on September 16,
2015, intended to separate the Valvoline business from Ashland Inc.’s specialty
chemical business and create two independent, publicly-traded companies.
3.
SHARES; ADJUSTMENTS IN EVENT OF CHANGES IN CAPITALIZATION

(a)    Shares Authorized for Issuance. There shall be reserved for issuance
under the Plan five hundred thousand (500,000) shares of Common Stock, subject
to adjustment pursuant to subsection (c) below.
(b)    Units Authorized for Credit. The maximum number of Stock Units that may
be credited to Participants’ Compensation Accounts under the Plan is one million
five hundred thousand (1,500,000), subject to adjustment pursuant to subsection
(c) below.
(c)    Adjustments in Certain Events. In the event of any change in the
outstanding Common Stock of the Company by reason of any stock split, share
dividend, recapitalization, merger, consolidation, reorganization, combination,
or exchange or reclassification of shares, split-up, split-off, spin-off,
liquidation or other similar change in capitalization, or any distribution to
common shareholders other than ordinary cash dividends, the number or kind of
shares or Stock Units that may be issued or credited under the Plan shall be
automatically adjusted so that the proportionate interest of the Participants
shall be maintained as before the occurrence of such event. Such adjustment
shall be conclusive and binding for all purposes of the Plan.
4.
ELIGIBILITY

The Committee shall have the authority to select from management and/or highly
compensated Employees those Employees who shall be eligible to participate in
the Plan; provided, however, that employees and/or retirees who have elected to
defer an amount into this Plan from another plan sponsored or maintained by the
Company, the terms of which allowed such employee


Ashland DCP Employees    - 6 -



--------------------------------------------------------------------------------




or retiree to make such a deferral election into this Plan, shall be considered
to be eligible to participate in this Plan.
5.
ADMINISTRATION

Full power and authority to construe, interpret and administer the Plan shall be
vested in the Company and the Committee or one or more of their delegates. This
power and authority includes, but is not limited to, selecting Compensation
eligible for deferral, establishing deferral terms and conditions and adopting
modifications, amendments and procedures as may be deemed necessary, appropriate
or convenient by the Committee. This power and authority also includes, without
limitation, the ability to construe and interpret provisions of the Plan, make
determinations regarding law and fact, reconcile any inconsistencies between
provisions in the Plan or between provisions of the Plan and any other statement
concerning the Plan, whether oral or written, supply any omissions to the Plan
or any document associated with the Plan, and to correct any defect in the Plan
or in any document associated with the Plan. Decisions of the Company and the
Committee (or their delegates) shall be final, conclusive and binding upon all
parties. Day-to-day administration of the Plan shall be the responsibility of
Corporate Human Resources. The administration of and all interpretations under
the Plan shall be made consistent with all applicable law.
6.
PARTICIPANT COMPENSATION ACCOUNT(S)

Upon election to participate in the Plan, there shall be established a Deferral
Account and/or In-Service Account(s), as designated by the Participant, to which
there shall be credited any Deferred Compensation, as of each Credit Date. There
shall also be established an Excess Plan Account and/or a SERP Account to which
there shall be credited any distribution from the Excess Plan and/or SERP, as
applicable, at the time the Participant is eligible to receive a distribution
from such plan and/or plans. Each such Compensation Account shall be credited
(or debited) on each Accounting Date with hypothetical income (or hypothetical
loss) based upon a hypothetical investment in any one or more of the investment
options available under the Plan, as prescribed by the Committee, for the
particular Compensation credited, which may include a Common Stock Fund, as
elected by the Participant under the terms of Section 8. The crediting or
debiting on each Accounting Date of hypothetical income (or hypothetical loss)
shall be made for the respective amounts that were subject to each Election
under Section 8. All investments of a Participant’s Compensation Account,
including, but not limited to Stock Units in which such Participant’s
Compensation Account may be invested in the Common Stock Fund, shall be on each
relevant Accounting Date valued at Fair Market Value. Additionally, all
distributions, investments and investment exchanges allowed and made under the
Plan shall be as of the relevant Accounting Date at Fair Market Value.
7.
EARLY WITHDRAWAL

(a)    Unforeseeable Emergency. A Participant or a Participant’s legal
representative may submit an application for a distribution from either a
Deferral Account or an In-Service Account because of an Unforeseeable Emergency.
The amount of the distribution shall not exceed the amount necessary to satisfy
the needs of the Unforeseeable Emergency. Such distribution shall include an
amount to pay taxes reasonably anticipated as a result of the distribution. The
amount allowed as


Ashland DCP Employees    - 7 -



--------------------------------------------------------------------------------




a distribution under this Section 7(a)) shall take into account the extent to
which the Unforeseeable Emergency may be relieved by reimbursement, insurance or
liquidation of the Participant’s assets (but only to the extent such liquidation
would itself not cause a severe financial hardship). The distribution shall be
made in a single sum and paid as soon as practicable (but not later than sixty
(60) days) after the application for the distribution on account of the
Unforeseeable Emergency is approved. The provisions of this Section 7(a)) shall
be interpreted and administered in accordance with applicable guidance that may
be issued by the Treasury.
(b)    Disability. A Participant or a Participant’s legal representative may
submit an application for a distribution from the Deferral Account and
In-Service Account because of the Participant’s Disability. The distribution
shall be made in a single sum and paid as soon as practicable (but not later
than sixty (60) days) after the application for the distribution on account of
the Participant’s Disability is approved. The provisions of this Section 7(b)
shall be interpreted and administered in accordance with applicable guidance
that may be issued by the Treasury. If such guidance should allow an election of
a period or form of distribution at the time of the application for a
distribution on account of the Participant’s Disability then the Plan shall
allow such elections.
(c)    Prohibition on Acceleration. Except as otherwise provided in the Plan and
except as may be allowed in guidance from the Secretary of the Treasury,
distributions from a Participant’s Compensation Account(s) may not be made
earlier than the time such amounts would otherwise be distributed pursuant to
the terms of the Plan.
8.
DEFERRAL ELECTIONS

(a)    General. The Company or the Committee shall determine the timing of the
filing of the appropriate Election forms. An effective Election may not be
revoked or modified except as otherwise determined by the Company or the
Committee or as stated herein.
(b)    Permissible Deferral Election. A Participant’s Election to defer
Compensation may only be made in the taxable year before the Compensation is
earned, with two (2) exceptions. The first exception applies to a Participant
during his or her first (1st) year of eligibility to participate in the Plan. In
that event such a Participant may, if so offered by the Company or the
Committee, elect to defer Compensation for services performed after the
Election, provided that the Election is made within thirty (30) days of the date
the Participant becomes eligible to participate in the Plan.
The second exception is with respect to an election to defer Performance-Based
Compensation. If Performance-Based Compensation is based on services of a
Participant performed over a period of at least twelve (12) months, then the
Participant may, if so offered by (and on the terms and limitations specified
by) the Company or the Committee, make an Election to defer all or part of such
Performance-Based Compensation not later than six (6) months before the end of
such service period.
A Participant’s Election under this Section 8(b) shall specify the amount or
percentage of Compensation deferred and specify the time and form of
distribution from among those described in Section 9 of the Plan. Each Election
to defer Compensation is a separate election regarding the time and form of
distribution.


Ashland DCP Employees    - 8 -



--------------------------------------------------------------------------------




(c)    Hypothetical Investment Alternatives — Existing Balances. A Participant
may elect to change an existing selection as to the investment alternatives in
effect with respect to an existing Compensation Account (in increments
prescribed by the Committee or the Company) as often, and with such
restrictions, as determined by the Committee or by the Company. If a Participant
fails to make an investment selection for his or her Compensation Account, the
Committee or the Company may prescribe a default selection or selections in any
manner that appears reasonable in their discretion.
9.
DISTRIBUTION

(a)    Deferral Account. In accordance with a Participant’s Election under
Section 8, but subject to Sections 7 and 11, amounts subject to such Election in
the Deferral Account (determined in accordance with Section 6) shall be
distributed -
1.
Upon a Participant’s Separation from Service as either a lump sum or in
installments not exceeding fifteen (15) years; provided, however, that the
distribution to a Participant who is a Specified Employee must not be made
before the earliest of the date that is six (6) months after the Participant’s
Separation from Service or the date of the Participant’s death;

2.
For Elections made prior to October 1, 2016, upon a Participant’s death to the
Participant’s Beneficiary as either a lump sum or in installments not exceeding
fifteen (15) years from the date of the Participant’s death; or for Elections
made on or after October 1, 2016, upon a Participant’s death to the
Participant’s Beneficiary in a lump sum; or

3.
At a specified time or under a fixed schedule not exceeding fifteen (15) years
from the Participant’s Separation from Service.

(b)    In-Service Account. In accordance with a Participant’s Election under
Section 8, but subject to Sections 7 and 11, amounts subject to such Election in
an In-Service Account (determined in accordance with Section 6) shall be
distributed -
1.
For Elections made prior to October 1, 2016, upon a Participant’s death to the
Participant’s Beneficiary as either a lump sum or in installments not exceeding
fifteen (15) years; or for Elections made on or after October 1, 2016, upon a
Participant’s death to the Participant’s Beneficiary in a lump sum; or

2.
At a specified time or under a fixed schedule not less than two (2) years
measured from the beginning of the Plan Year after the Plan Year in which the
Election is made and not exceeding fifteen (15) years measured from the
beginning of the Plan Year after the Plan Year in which the Election is made.



Ashland DCP Employees    - 9 -



--------------------------------------------------------------------------------




(c)    Excess Plan and SERP Accounts. In accordance with a Participant’s
Election, but subject to Sections 7 and 11, amounts subject to such Election in
either the Excess Plan Account or SERP Account, or both (determined in
accordance with Section 6) shall be distributed -
1.
Upon a Participant’s Separation from Service and entitlement to a distribution
under the Excess Plan and/or SERP, as applicable, as either a lump sum or in
installments not exceeding fifteen (15) years from the date the Participant was
entitled to a distribution under the Excess Plan and/or SERP, as applicable;
provided, however, that the distribution to a Participant who is a Specified
Employee must not be made before the earliest of the date that is six (6) months
after the Participant was entitled to a distribution under the Excess Plan
and/or SERP, as applicable or the date of the Participant’s death;

2.
For Elections made prior to October 1, 2016, upon a Participant’s death to the
Participant’s Beneficiary as either a lump sum or in installments not exceeding
fifteen (15) years from the date of the Participant’s death; or for Elections
made on or after October 1, 2016, upon or Participant’s death to Participant’s
Beneficiary in a lump sum; or

3.
At a specified time or under a fixed schedule not exceeding fifteen (15) years
from the date the Participant incurred a Separation from Service and was
entitled to a distribution under the Excess Plan and/or SERP, as applicable.

(d)    Medium of Distribution and Default Method. A Participant’s Deferral
Account, In-Service Account, Excess Plan Account and/or SERP Account shall be
distributed in cash or shares of Common Stock (or a combination of both) as
determined by the Committee or the Company. If no Election is made by a
Participant as to the distribution or form of payment from one or more of his or
her Compensation Account(s), upon the earliest time that a distribution from
such account is to be made pursuant to the terms of the Plan, such account shall
be paid in cash or shares of Common Stock (or a combination of both) as
determined by the Committee or the Company in a lump sum within sixty (60) days
following the Participant’s Separation from Service (provided that if such sixty
(60) day period begins in one calendar year and ends in the next calendar year,
the Participant shall have no right, directly or indirectly, to designate the
calendar year of payment).
(e)    Election to Delay the Time or Change the Form of Distribution. A
Participant may make an Election to delay the time of a distribution or change
the form of a distribution, or may elect to do both, with respect to an amount
that would be payable pursuant to an Election (except in the event of a
distribution on account of the Participant’s death) if all of the following
requirements are met -
1.
Such an Election may not take effect until at least twelve (12) months after it
is made;

2.
Any delay to the distribution that would take effect because of the Election is
at least to a date five (5) years after the date the distribution otherwise
would have begun; and



Ashland DCP Employees    - 10 -



--------------------------------------------------------------------------------




3.
Such an Election may not be made less than twelve (12) months before the date of
the first scheduled payment.

(f)    Distribution Exceptions. Notwithstanding anything in the Plan to the
contrary, the following shall apply to the distribution of Contribution
Accounts:
1.
Distribution pursuant to a domestic relations order as described in Section 12;

2.
Distribution of a Participant’s or Beneficiary’s Compensation Accounts shall be
made in a single lump sum payment as soon as possible provided the distribution
will be of the entirety of the Participant’s or Beneficiary’s Compensation
Accounts and the distribution does not exceed the adjusted Code section 402(g)
limit; and

3.
Distribution or suspension of contributions may be made in the discretion of the
Company for any other permitted purpose under Treas. Reg. section
1.409A-3(j)(4)(ii)-(xiv).

(g)    Timing of Payments to Specified Employees. Notwithstanding anything in
the Plan to the contrary, if a Participant is a Specified Employee as of the
date of his or her Separation from Service, then no distribution/payment of such
Participant’s Compensation Accounts shall be made upon the Participant’s
Separation from Service until the first payroll date of the seventh month
following the Participant’s Separation from Service (or, if earlier, upon the
date of the Participant’s death or such other earlier time as would not result
in a tax or penalty under Code section 409A) (the “Specified Employee Payment
Date”). Any payments to which a Specified Employee otherwise would have been
entitled under the Plan during the period between the Participant’s Separation
from Service and the Specified Employee Payment Date shall be accumulated and
paid in a lump sum payment on the Specified Employee Payment Date.
10.
BENEFICIARY

If the Participant dies before receiving distribution of all amounts due
hereunder, the remaining unpaid amounts shall be paid in one lump sum to the
estate of such Participant, which shall be the Participant’s “Beneficiary” under
this Plan.
11.
CHANGE IN CONTROL

In the event of a Change in Control, the Company shall reimburse a Participant
for the legal fees and expenses incurred if the Participant is required to seek
to obtain or enforce any right to distribution. In the event that it is
determined that such Participant is properly entitled to a cash or other
distribution hereunder, such Participant shall also be entitled to interest
thereon payable in an amount equivalent to the Prime Rate of Interest quoted by
Citibank, N.A. as its prime commercial lending rate on the subject date from the
date such distribution should have been made to and including the date it is
made. Notwithstanding any provision of this Plan to the contrary, this Section


Ashland DCP Employees    - 11 -



--------------------------------------------------------------------------------




11 may not be amended after a Change in Control occurs without the written
consent of a majority in number of Participants.
12.
INALIENABILITY OF BENEFITS; UNFUNDED PLAN

The interests of the Participants and their Beneficiaries under the Plan may not
in any way be voluntarily or involuntarily transferred, alienated or assigned,
nor subject to attachment, execution, garnishment or other such equitable or
legal process. A Participant or Beneficiary cannot waive the provisions of this
Section 12. Notwithstanding anything contained herein to the contrary, valid
court ordered divisions of a Participant’s Compensation Account(s) pursuant to a
domestic relations order may be recognized and distributions may be made
pursuant to such an order provided that such distributions are consistent with
this Section 12. A domestic relations order intended to assign a benefit
hereunder to a former spouse of a Participant must be delivered to the Company.
The Company will review the order to determine if it is qualified. Upon
notification by the Company that the order is qualified, the spouse will be able
to elect a distribution of the assigned benefit by the end of the fifth calendar
year following the calendar year during which the Company or its delegate
notifies the former spouse that the order is qualified. In all events, the
entire assigned benefit must be distributed by the end of the fifth calendar
year following the calendar year during which the Company or its delegate
notifies the former spouse that the order is qualified. The Company may
prescribe procedures that are consistent with this Section 12 and applicable law
to implement benefit assignments pursuant to qualified orders.
The Plan at all times shall be unfunded; and no provision shall be made at any
time with respect to segregating assets of any Participant for the payment of
any amounts hereunder. The Plan constitutes a mere promise of the Company and
the Related Entities to make payments to Participants (and, to the extent
applicable, Participants’ Beneficiaries) in the future. Participants and their
Beneficiaries and estates have rights only as unsecured general creditors of the
Company and the Related Entities.
13.
CLAIMS

(a)    Initial Claim — Notice of Denial. If any claim for benefits (within the
meaning of section 503 of ERISA) is denied in whole or in part, the Company
(which shall include the Company or its delegate throughout this Section 13)
will provide written notification of the denied claim to the Participant or
Beneficiary, as applicable, (hereinafter referred to as the claimant) in a
reasonable period, but not later than ninety (90) days after the claim is
received. The ninety- (90-) day period can be extended under special
circumstances. If special circumstances apply, the claimant will be notified
before the end of the ninety- (90-) day period after the claim was received. The
notice will identify the special circumstances. It will also specify the
expected date of the decision. When special circumstances apply, the claimant
must be notified of the decision not later than one hundred eighty (180) days
after the claim is received.
The written decision will include:
1.
The reasons for the denial.



Ashland DCP Employees    - 12 -



--------------------------------------------------------------------------------




2.
Reference to the Plan provisions on which the denial is based. The reference
need not be to page numbers or to section headings or titles. The reference only
needs to sufficiently describe the provisions so that the provisions could be
identified based on that description.

3.
A description of additional materials or information needed to process the
claim. It will also explain why those materials or information are needed.

4.
A description of the procedure to appeal the denial, including the time limits
applicable to those procedures. It will also state that the claimant may file a
civil action under section 502 of ERISA (ERISA — §29 U.S.C. 1132).

The claimant must complete the Plan’s appeal procedure before filing a civil
action in court.
If the claimant does not receive notice of the decision on the claim within the
prescribed time periods, the claim is deemed denied. In that event the claimant
may proceed with the appeal procedure described below.
(b)    Appeal of Denied Claim. The claimant may file a written appeal of a
denied claim with the Company in such manner as determined from time to time.
The Company is the named fiduciary under ERISA for purposes of the appeal of the
denied claim. The Company may delegate its authority to rule on appeals of
denied claims and any person or persons or entity to which such authority is
delegated may re-delegate that authority. The appeal must be sent at least 60
days after the claimant received the denial of the initial claim. If the appeal
is not sent within this time, then the right to appeal the denial is waived.
The claimant may submit materials and other information relating to the claim.
The Company will appropriately consider these materials and other information,
even if they were not part of the initial claim submission. The claimant will
also be given reasonable and free access to or copies of documents, records and
other information relevant to the claim.
Written notification of the decision on the appeal will be delivered to the
claimant in a reasonable period, but not later than sixty (60) days after the
appeal is received. The sixty- (60-) day period can be extended under special
circumstances. If special circumstances apply, the claimant will be notified
before the end of the sixty- (60-) day period after the appeal was received. The
notice will identify the special circumstances. It will also specify the
expected date of the decision. When special circumstances apply, the claimant
must be notified of the decision not later than one hundred twenty (120) days
after the appeal is received.
Special rules apply if the Company designates a committee as the appropriate
named fiduciary for purposes of deciding appeals of denied claims. For the
special rules to apply, the committee must meet regularly on at least a
quarterly basis.
When the special rules for committee meetings apply the decision on the appeal
must be made not later than the date of the committee meeting immediately
following the receipt of the


Ashland DCP Employees    - 13 -



--------------------------------------------------------------------------------




appeal. If the appeal is received within thirty (30) days of the next following
meeting, then the decision must not be made later than the date of the second
committee meeting following the receipt of the appeal.
The period for making the decision on the appeal can be extended under special
circumstances. If special circumstances apply, the claimant will be notified by
the committee or its delegate before the end of the otherwise applicable period
within which to make a decision. The notice will identify the special
circumstances. It will also specify the expected date of the decision. When
special circumstances apply, the claimant must be notified of the decision not
later than the date of the third committee meeting after the appeal is received.
In any event, the claimant will be provided written notice of the decision
within a reasonable period after the meeting at which the decision is made. The
notification will not be later than five (5) days after the meeting at which the
decision is made.
Whether the decision on the appeal is made by a committee or not, a denial of
the appeal will include:
1.
The reasons for the denial.

2.
Reference to the Plan provisions on which the denial is based. The reference
need not be to page numbers or to section headings or titles. The reference only
needs to sufficiently describe the provisions so that the provisions could be
identified based on that description.

3.
A statement that the claimant may receive free of charge reasonable access to or
copies of documents, records and other information relevant to the claim.

4.
A description of any voluntary procedure for an additional appeal, if there is
such a procedure. It will also state that the claimant may file a civil action
under section 502 of ERISA (ERISA — §29 U.S.C. 1132).

If the claimant does not receive notice of the decision on the appeal within the
prescribed time periods, the appeal is deemed denied. In that event the claimant
may file a civil action in court. The decision regarding a denied claim is final
and binding on all those who are affected by the decision. No additional appeals
regarding that claim are allowed.
14.
GOVERNING LAW

The provisions of this plan shall be interpreted and construed in accordance
with the laws of the Commonwealth of Kentucky, except to the extent preempted by
Federal law.
15.
AMENDMENTS



Ashland DCP Employees    - 14 -



--------------------------------------------------------------------------------




The Company may amend, alter or terminate this Plan at any time without the
prior approval of the Board or the Committee; provided, however, that the
Company may not, without approval by the Board:
(a)    increase the number of securities that may be issued under the Plan
(except as provided in Section 3(c));
(b)    materially modify the requirements as to eligibility for participation in
the Plan; or
(c)    otherwise materially increase the benefits accruing to Participants under
the Plan.
16.
COMPLIANCE WITH RULE 16b-3

It is the intention of the Company that the Plan comply in all respects with
Rule 16b-3 promulgated under Section 16(b) of the Exchange Act.
17.
COMPLIANCE WITH 409A

It is the intention of the Company and the Committee that the Plan be
administered in compliance with Code section 409A and the applicable guidance
issued thereunder by the Secretary of the Treasury. Any provision that is found
to be inconsistent with Code section 409A or the applicable guidance issued
thereunder by the Secretary of the Treasury shall be reformed and applied by the
Company in a manner consistent with applicable law, as determined by the
Company.
18.
EFFECTIVE DATE

The Plan was approved by the Personnel and Compensation Committee of the Board
of Directors of Ashland Inc. and adopted by the Company to be effective as of
January 1, 2017.






Ashland DCP Employees    - 15 -

